NO. 12-03-00320-CR

               IN THE COURT OF APPEALS

  TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS
 
MARK NUNLEY,                                               §                 APPEAL FROM THE 7TH
APPELLANT
 
V.                                                                         §                 JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                        §                 SMITH COUNTY, TEXAS

                                                                                                                                                            

MEMORANDUM OPINION
PER CURIAM
            Mark Nunley (“Appellant”) appeals his conviction for possession of a controlled substance,
for which he was sentenced to eighteen months of confinement.  Appellant’s counsel filed a brief
in compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We affirm.
 
Background
            Appellant was charged by indictment with possession of a controlled substance,
methamphetamine, in an amount of less than one gram, including any adulterants and dilutants.


 
This offense is a state jail felony.


  On August 25, 2003,  Appellant entered an open plea of guilty
to the offense charged in the indictment.  Appellant and his counsel signed an acknowledgment of
admonishments, a waiver of jury trial, a waiver of confrontation, an agreement to stipulate testimony,
and a written stipulation of evidence in which Appellant swore that all elements pleaded in the
indictment were true. However, Appellant did not waive his right to appeal.  On September 11, the
trial court assessed Appellant’s punishment at eighteen months of confinement.


  This appeal
followed.
 
Analysis Pursuant to Anders v. California
            Appellant’s counsel filed a brief in compliance with Anders and Gainous, stating that he has
diligently reviewed the appellate record and is of the opinion that the record reflects no reversible
error and that there is no error upon which an appeal can be predicated.  From our review of the
brief, it is apparent that counsel is well acquainted with the facts in this case.  In compliance with
Anders, Gainous, and High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978), counsel’s brief
presents a chronological summation of the procedural history of the case and further states that
counsel is unable to raise any meritorious issues for appeal.  We have likewise reviewed the record
for reversible error and have found none. 
            As required by Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991), Appellant’s
counsel has moved for leave to withdraw.  We carried the motion for consideration with the merits
of the appeal.  Having done so and finding no reversible error, Appellant’s counsel’s motion for
leave to withdraw is hereby granted and the trial court’s judgment is affirmed.
 
Opinion delivered September 8, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
 
 
(DO NOT PUBLISH)